RECEIVED IN
*\                                                                                                              COURT OF CRIMINAL APPEALS



                                                                                                                                         NOV 3 0 2015
     il/13-.'zyis




                                                                                                                                 Abel Acosta, Clerk
      j. know you recently receivea my son s appeal/ josepn c. jones lR12617. I aiso
     realize time is short or has passed.

     i' =ve enclosed a copy of concerns, that Need to be addressed. I've also enclosed a
     copy of the complete record of the court proceedings.

     I also am aware of the fact that my son's ti^V^pHLoX^ A^S^o bescuase hgdid not
     reouest a new trial because his attorney did not cross


     vawiii^.ii\. «   itvn   »«w J   He   ^u>/>/uji.
                                            •I^s |_r vs L*\_   \-w
                                                               \.\s   ixiiur)
                                                                      iMiv/fi   I iv u    iiu* amic   u'i i y   ^v-   * - i-
                                                                                                                      *-»       - - '**' - j
                                                                                                                               ...v.c:t»4           - -'"—-' -        l-.v.           . ;•.—•

     could ? Someone should have told him.


     As -a Rotrrsr I rs'fusfi to accspt ihst Lhsrs is sjo Oiis tfast car5s sxcspi trrs^ I will
     continue to fight for my son. He deserves a fair

     sentencing, i-ie didn't kill anyone. He's not a bad person. Not just because I'm his
                                                                      LU   LCJL1I y        IU   Uldl..



     Seems to me- that IF the legal sector of this is who caused him to commit this
     illegal act , wouldn't that be sntrapK-ent? Or is it legal?>

     for law enforcement to do illegal acts lust to meet thier auota ? if vou allow
     yourself to actually read thru my sc*}s court proceedings

     you win 'i"ind that ne oidn'T nave any money, didn't have drugs, didn't even have a
     scale. But was labeled a drug dealer. Law enforcement

     provided the money, the scale, and waittedJntil he coDld find someone who had the
     rjpijoc. why riidnt thev arrest that individual ? The




             ,,/'3,                                                                                                                    ®S?fi^
                                                                                                                                       t_Ui    W 4 . V II        _-r ii I ^. v. > t




                                                                                                                                       760-253-2757- hm.



                                                                                         rage   j.
                                                                                                                           able acosta


I »v *         .     ^-rCii      ^vj^.




Abie Acosta,

X"fn- writing in regards to ray son- .lossph Dongs; rscsntiy r8£«ivso forty-fivs years
for delivery of a controlled substance, >lgm <4gms

ui             iiiccii.          x      Miyw            n±^          oluuiIo                 hci c:         xxxcgoa.,                        even           Liiuugi!               iic;      wco           ^ccup                   uy          o
V*         T        r / - „ „ . IT- -J — **-*-•?     -O       TFn,CAv.m»«J.l                    ~JL-    -1.1     t     ,           .           , ~.*,.~ «.!-       -*,£   .1-1            ~. ,« 1 J   ~. ~-        .' ^           . —I         — _    _
V-"-i-» .[.!-'->!•* iusiliiai inrwTf»j3.ii(<.j cic in6 ei-Uiiv'ugSSTlsrii. Ot <.ne pOii.cS jlH SA^nengs,

she would not face charges of transporting large auanities of drugs with intent, to
sell. However that is not the reason as to why 1 am contacting you,

     x -nsvs. ScVcPsx                                   concerns                      3nc?     GU€S"LXons =                                 hirst ^ hiy son                          W3S           x.o±o             dv         nxs            sttophsv t ±x.
i,i/*\i ilri             Kcs     -ir>      hi c         hoc+               ■lf^■♦-£sr^(e^c:+•      anH         *!•+•       i.rnnl rl           no       aac t or*            r*r»         r*T m




if'he entered a plea of "GUILTY''. His attorney was not a court appointed. • My son
did not have a trial., since he followed his attorney's advice.

his sentencing was decided by a Jury. It took less than one day, and return with a
^srn'PnCxnSs of                                      "-torl'v-"hive-1 "Prjps"'                                         T     k'no**' i**- i*'3c t*r"!f-jn'::*Mf~'*a(i-


*-r.-..-       —.     srvm 4 /n. rs     .;- «-m^.:.--•* ,:•*+• - «rs,s-.    ,;•*,«£    "-*^,.~ £ ^ .— —•? n~\*+,           f*.*G       n.    •£ -f r1-^ ~ rttr*-          TV .-. .r-„ r r~..rrr    -4-**,. a       ,f ^ b^.•*• o-"« •*" "* -"^—            m?. .;
L/ *'          d      !J'!   —V !       '•«. **»•*! ! V — "« ~ — V! I        »* !      * ' (•» J! — C — — -i. *«.*!!         !         W     ! ^ .   »^ *"-» ; J• j -     t»*•••     i    ! I *~    l»I!       •          ! ! L "^ I ! •   i   ! ! *"" -   !!!**


grand-daughter, the defendant's daughter told me her mother-in-law was

 on the jury. Both .my son's daughters are married to this lady's two sons, I brought
this to (Richard Maddox) my son's attorney, he said already

     he knew, as did the judge and the Procecuting Attorney.                                                                                                                                       As Mrs. Ruth Ward brought
ic xo• tne jUQgc s a'ccentiors. He 010 ncrc excuse nsr. siny not/

Mrsc Ward told svsrvons outside the court room that she asked to .bs excused and the
judge said no. She also stated she .would be willing to give ;a

sworsn statement, to that, effect r I recentl'-' received 3 conolet.e coov of what tHs
court recorder recorded. No where in it is there any mention of

Mrs* Ward speakinp to the judge<. Whv/ not ? Whx' was Mrs. Ward allowed to continue to
bs on the "'ur-'?                                          Was that notMisconduct of the court? Erscoura-in"


him to plea guilty. Is that not a violation of Loyalty to his client?                                                                                                                                                                          By my son's


 \'T\Q SuXiiXw                             XO "Ccxi                  SXQS OT TIOc                        SXOPV«                  A. LPX3X                   UD0X3SXS*                        THXS              "i UQ*?c             PiaS           HOPic            PUDXXC
3"t ons noxn"t vjxth 3 S"t3"tsmsn"t "to "ths S"F"Fsct "                                                                                                 bs*PoP6 hs S"tsns dovjrs



                                                                                                                                 Page 1
                                                      aoie acosta
'ne'-would sive a minion years to opus, otTendersJ= X lust want a Tair and honest
f ni al   Tho ••-•imo   "t"n -pi +•   tho r r»i mo


My son has filed his own appeal. It is currently in Austin. 1 understand it requires
a brief.     I have no clue as to how.               I live in California.        I still owe


(my brother)from the first attorney. Will I require another ? Can I just send my
corsc^r*ns or* r*£!C!u€sS't!S - r Q!" uo^s x*£ nsvs to t-6 xn 3 so^cxbX TOrrris*^ ?


 I..a?r, 63, If my son has to do this outrageous amount of time* I'll be dead before he
is released. His daughter has her first baby in twelve days. Can you help me ?

qp send reg the right vi&y ? 1 understand there is a tirne 'factor with an appeal. I've-
enclosed a copy of the court proceedings, (from start tp finish).

Til-              Jl- J- J-'
me J--c ~l  -*1 J
   Lime Snouxu    rii     uie crime, rxcase nexp nim.               inanK you for your uime




                                                                        Carolyn Smith
                                                                        P.O.Bx.        248


                                                                        Hinkley, Ca. 92347
                                                                        if!fi!.   /'60-^D j-Z/Z /•'
                                                                        cell 760-577-4356             r




                                                         Page 2
                                                            Untitled
Wnw .   *i "i   Tm . . y'ri i'S




                         Current Information;.;

                         CR 126X7


                         Joseph C. Jones

                         1933850

                         Doe F Gurney [)[)CT

                           r"-3.!:-3S~J.'ri'3;   i SXS'S.


                           75803




                                                            Page 1
 CR\XU\7



 \Mo WThree ^n^nvnerJc -jPUxg-o.



8         5\-<Clg>     fea&\ uJr^.Vrea\\


            Hi
^          /?>Hf?
o2(*        I -AS
^?          ^
 ^          /—)(g
 (/7       SL3- -itf
 ?£         I'I?
     L5      M/